  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 1 of 12 PageID #:4183




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LEVONNA WILKINS,             )
on behalf of herself and     )
all others similarly situated,
                             )
                             )
                Plaintiffs,  )
                             )
     vs.                     )                           Case No. 13 C 5806
                             )
JUST ENERGY GROUP, INC.,     )
JUST ENERGY ILLINOIS CORP.,  )
COMMERCE ENERGY, INC., and   )
JUST ENERGY MARKETING CORP., )
                             )
                Defendants.  )


                     ORDER ON REMAINING MOTIONS IN LIMINE

MATTHEW F. KENNELLY, District Judge:

       The judge originally assigned to the case presided over it for five and one-half

years and made numerous significant rulings, including certification of a class and

denial of summary judgment, as well as rulings on multiple motions for reconsideration.

In March 2019, the judge denied the last of the motions to reconsider, making it clear

that the case would go to trial. But at that point the judge bowed out of the case and

caused it to be reassigned under 28 U.S.C. § 294(b). It was reassigned to the

undersigned judge, who will now be presiding over a trial in which the table has been

largely set by the previous judge's rulings.

       In some of the remaining motions in limine, defendants essentially ask the Court

to depart from certain of the previous judge's rulings. In response, plaintiffs cry foul,

citing the "law of the case" doctrine and cases stating that a motion in limine is not a
  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 2 of 12 PageID #:4183




proper means to relitigate a summary judgment ruling. The Court begins with a few

comments on these points.

       The undersigned judge, having been reassigned the case, has the exact same

authority that the prior judge would to reconsider prior rulings. And Federal Rule of Civil

Procedure 54(b) permits revision of a non-final order at any time before entry of final

judgment. Fed. R. Civ. P. 54(b); see also Peterson v. Lindner, 765 F.2d 698, 704 (7th

Cir. 1985) (judge has the power to reconsider an interlocutory order at any time before

final judgment). All of the rulings cited by plaintiff are interlocutory, non-final rulings.

       Under the law of the case doctrine, a judge should refrain from reopening issues

decided at earlier stages of the case absent extraordinary circumstances. See Galvan

v. Nordberg, 678 F.3d 5891, 587 (7th Cir. 2012). But this is not some sort of iron rule; it

"is discretionary and does not preclude a district court from reopening a decided issue."

Id. The Seventh Circuit has also "advise[d] judges that, because litigants have a right to

expect consistency even if judges change, the second judge should abide by the rulings

of the first judge unless some new development, such as a new appellate decision,

convinces him that his predecessor's ruling was incorrect." Id. But this, too, is a

prudential consideration.

       The Court will address the remaining motions in limine in a manner consistent

with rulings by the prior judge, to the extent she ruled on the points being discussed.

But when the context in which an issue is presented differs from the one in which the

previous judge addressed it, or the issue is not presented in precisely the same way,

the law of the case doctrine is even less controlling than it otherwise would be. Id. And

the parties should be aware that when it comes time for consideration of motions under



                                               2
     Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 3 of 12 PageID #:4183




Federal Rule of Civil Procedure 50 and 59, if any are made during or after trial, that will

be a different procedural context from the pretrial rulings made by the previously

assigned judge.

         In this order, the Court rules on the parties' remaining motions in limine.

1.       Defendants' remaining motions

         a.     Defendants ask the Court to exclude evidence of the amount of

compensation that class members received, arguing this is irrelevant regarding whether

the outside salesperson exemption under the Illinois Minimum Wage Law applies.

Plaintiffs contend that the previous judge found this evidence relevant, but a careful

reading of the judge's decisions indicates otherwise: she did say that there was a

dispute over the level of pay, but she did not make a ruling that this is a factor to be

considered in deciding whether the outside salesperson exemption applies. Thus the

undersigned judge is not bound (or quasi-bound) by any ruling on the admissibility or

materiality of this evidence.

         The primary disputed issue for trial is the applicability of the outside salesperson

exemption to coverage under the Illinois Minimum Wage Law, which sets a minimum

wage for workers within its scope and requires enhanced pay for hours worked in

excess of 40 per week. The exemption states that the IMWL's requirements do not

apply to "any individual permitted to work . . . [a]s an outside salesman," a term defined

in the statute to mean "an employee regularly engaged in making sales or obtaining

orders or contracts for services where a major portion of such duties are performed

away from his employer's place of business." 820 ILCS 105/3(d)(4), (g). Defendants

contend that the exemption does not contain a minimum compensation requirement and



                                               3
  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 4 of 12 PageID #:4183




that the amounts individual class members earned are irrelevant in determining whether

they were "regularly engaged in making sales or obtaining orders or contracts for

services."

       Neither the statute nor any regulations under it established by the Illinois

Department of Labor addresses the relevance, in deciding the exemption's applicability,

of the level of pay of the employee(s) in question. At various points in their arguments

on this and other points, both sides have pointed to the federal Fair Labor Standards

Act, an earlier but parallel enactment the application of which is sometimes considered

to be controlling or at least highly persuasive in applying the IMWL. The Court therefore

turns to that statute to assess what it says about the disputed point.

       The question of level of pay was referenced in the Supreme Court's decision in

Christopher v. SmithKline Beecham Corp., 567 U.S. 142 (2012), in which the Court

considered the parallel "outside salesmen" exemption under the FLSA. The FLSA

provision exempts workers "employed . . . in the capacity of outside salesman." 29

U.S.C. § 213(a)(1). The statute does not define "outside salesman," but it delegates

authority to the Department of Labor to issue regulations defining the term. The

pertinent DOL regulation defines the term to mean "any employee . . . [w]hose primary

duty is . . . making sales within the meaning of [29 U.S.C. § 203(k)]" and "[w]ho is

customarily and regularly engaged away from the employer's place or places of

business in performing such primary duty." 29 C.F.R. § 541.500(a)(1)-(2). Section

203(k) of the statute says that the term "[s]ale . . . includes any sale, exchange, contract

to sell, consignment for sale, shipment for sale, or other disposition." 29 U.S.C. §

203(k).



                                             4
  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 5 of 12 PageID #:4183




       The Court will discuss Christopher in some detail because it is pertinent not just

to the present issue but to others the Court will address in this decision. The Supreme

Court concluded in that case that a DOL regulation requiring a transfer of title for a

"sale" to occur within the meaning of the outside salesmen exemption was not entitled

to deference, largely because it conflicted with the statutory definition in section 203(k).

The Court went on to say that section 203(k)'s language stating that sales include the

listed activities meant that the list was "intended to be illustrative, not exhaustive," id. at

162, and that section 203(k)'s use of the term "other disposition" was meant to include

"those arrangements that are tantamount, in a particular industry, to a paradigmatic sale

of a commodity." Id. at 164. Thus even though the workers in Christopher

(pharmaceutical company "detailers") obtained from their customers (physicians)

nonbinding commitments to prescribe the company's drugs rather than a transfer of title

to the drugs, they were "making sales" because that is the most they could do to ensure

the eventual disposition of the company's drugs, given the regulatory environment

regarding pharmaceutical products and how such products are dispensed. Id. at 165.

       To support its conclusion, the Court also considered the fact that the detailers

bore "all of the external indicia of salesmen": they were "hired for their sales

experience"; "[t]hey were trained to close each call by obtaining the maximum

commitment possible"; "[t]hey worked away from the office, with minimal supervision";

and "[t]hey were rewarded for their efforts with incentive compensation." Id. at 165-66.

The Court also stated that its conclusion regarding the applicability of the exemption

"comports with the apparent purpose of the FLSA's exemption for outside salesmen,"

because the exemption, when created, was premised on the belief that exempt



                                               5
  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 6 of 12 PageID #:4183




employees earned well more than the minimum wage and enjoyed other benefits that

set them apart from non-exempt workers—which was true of the detailers considered in

Christopher. Id. at 166. Finally, the Court noted that in establishing the exemption, "[i]t

was also thought that exempt employees performed a kind of work that was difficult to

standardize to any time frame and could not be easily spread to other workers after 40

hours in a week," making compliance with the FLSA's overtime provisions difficult. Id.

at 166. In this regard, the Court said that "it would be challenging, to say the least, for

pharmaceutical companies to compensate detailers for overtime going forward without

significantly changing the nature of that position." Id.

       Despite the importance of Christopher given its construction of a very similar

federal statutory exemption, it is worthy of note that there are textual differences

between the pertinent IMWL exemption and the FLSA's "outside salesmen" exemption

addressed in Christopher. First, the FLSA requires that the worker's "primary duty" is

making sales; the IMWL is worded differently and requires the worker to be "regularly

engaged" in making sales. Second, the IMWL exemption appears to differentiate

between "making sales" and "obtaining orders or contracts for services." If the

exemption is parsed as one would a regular sentence, the former ("making sales")

appears to concern goods; the latter, by its terms, concerns only services. The FLSA

does not differentiate between goods and services. Third, the FLSA contains a statutory

definition of "sales"; the IMWL does not.

       On the particular point at issue in defendants' motion, the Court does not read

Christopher—or, for that matter, any other persuasive authority cited by plaintiffs—to

say that the amount of compensation received by a particular commissioned worker or



                                              6
  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 7 of 12 PageID #:4183




group of workers is a relevant factor to consider in determining the applicability of the

outside salesperson exemption. In contrast to the Supreme Court's treatment of the so-

called "external indicia of salesmen," the Court did not reference the pharmaceutical

detailers' pay level as a basis to apply the outside salesmen exemption. Rather, it said

that its conclusion that the detailers were not outside salesmen comported with the

apparent purpose of the exemption, because it was created with the belief that outside

salespeople are often paid well in excess of the minimum wage. There is a difference

between a legislative purpose in creating a statutory exemption and a criterion for the

exemption's applicability. Plaintiffs cite nothing persuasive that supports the proposition

that the Illinois legislature's (assumed) understanding about the pay level of outside

salespeople means that outside salespeople that aren't paid well fall outside the

exemption for that (or partly that) reason.

       The Court concludes that evidence regarding pay levels of Just Energy

salespeople is irrelevant. In addition, its admission would be unfairly prejudicial in a

way that significantly outweighs its very minimal probative value, because it would tend

to divert the jury from application of the statutory requirements for the exemption. See

Fed. R. Evid. 403. The Court therefore grants defendants' motion in limine on this point.

       b.     Defendants next ask the Court to exclude evidence of the proportion of

submitted contracts that resulted in commission payments—or, to put it another way,

the proportion that resulted in completed sales. The Court denies the motion. As noted

earlier, the IMWL requires the worker to be regularly engaged in making sales, or in

obtaining orders or contracts for services. Plaintiffs say that "making sales" means

completed sales.



                                              7
  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 8 of 12 PageID #:4183




       On this particular point, there are the textual differences between the IMWL and

the FLSA that may be significant. The Illinois statute does not define the term "making

sales" and, as noted, distinguishes that from obtaining orders or contracts for services.

By contrast, the federal statute (29 U.S.C. § 203(k)) defines making sales to include

contracts to sell and consignments for sale. The presence of that statutory definition

was a key factor in Christopher for the Supreme Court's disapproval of a Department of

Labor regulation that indicated that a transfer of title (i.e. a completed sale) is required

for a "sale" to occur. The text of the Illinois statute appears to indicate otherwise.

       Defendants cite 56 Ill. Admin. Code § 210.120, which says that "[f]or guidance in

the interpretation of the [IMWL] and its own regulations, the Director [of the Illinois

Department of Labor] may refer to the Regulations and Interpretations of the

Administrator, Wage and Hour Division, U.S. Department of Labor, administering the

Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201 et seq.)." But this does

not actually help defendants in this case, as they cite no such regulation or

interpretation that cuts in their favor on this point. The key federal regulation defining

sales is the one the Supreme Court disapproved in Christopher, which required a

transfer of title. That does not help defendants here because the overwhelming majority

of the workers involved in the present case appear to have been quite unsuccessful in

obtaining actual sales of defendant's products (natural gas). And the federal provision

defining "sale" to include a contract for sale is not a "regulation" or "interpretation" by the

U.S. Department of Labor; rather, it is a statutory term in the FLSA—one that the Illinois

legislature did not adopt, either directly or by adopting a statute stating that the state

law's exemption, or terms of the state statute, are to be read consistently with the FLSA



                                              8
  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 9 of 12 PageID #:4183




statutory definitions to the extent they exist.

        Defendants also cite a phrase in the Federal Register to the effect that

"[e]mployees have a primary duty of making sales if they obtain a commitment to buy

from the customer and are credited with the sale." See 69 Fed. Reg. 22122, 22162,

2004 WL 865626 (U.S. Dep't of Labor Apr. 23, 2004). They have taken this out of

context. The phrase is found in a section of the publication that concerns a proposed

regulation defining "promotion work" and, more specifically, in a discussion that

concerns whether a worker is attempting to consummate his own sales rather than

those of the company generally. See id. The Court does not see this as a phrase that

can appropriately be used to expand or "clarify" what "making sales" means under the

IMWL.

        The Court concludes that evidence of the proportion of submitted contracts that

resulted in actual sales/commission payments is relevant and admissible to show

whether Just Energy sales representatives were "making sales" (and, perhaps, for other

purposes).

        c.    Defendants next ask the Court exclude evidence that the door-to-door

workers were classified as independent contractors, saying it is irrelevant. Plaintiffs

say that they "will not be focusing on this at trial," Pls.' Resp. (dkt. no. 228) at 13, as

they are concerned that the jury might interpret the fact that the workers were

independent contractors as determinative of their entitlement to the minimum wage and

overtime pay. It therefore seems that both sides want this evidence out, and with that in

mind, the Court excludes it.

        The Court agrees with plaintiffs, though, that evidence regarding the degree of



                                                  9
 Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 10 of 12 PageID #:4183




control that defendants exerted over the workers is relevant on the applicability of the

exemption, as more fully discussed below. This bears directly on one of the "external

indicia of salesmen" cited in Christopher as bearing on whether the parallel FLSA

exemption applies.

       d.     Finally, defendants ask the Court to exclude evidence that in 2017—after

the class period—they reclassified the door-to-door workers as non-exempt employees.

This evidence is inadmissible under Federal Rule of Evidence 407 as a subsequent

remedial measure. See Pastor v. State Farm Mut. Auto. Ins. Co., 487 F.3d 1042, 1045

(7th Cir. 2007). Plaintiffs argue that the evidence should be admitted to show that it was

feasible for defendants to pay the workers on an hourly basis, which bears on a factor

identified as a relevant consideration in Christopher. At the final pretrial conference,

however, defendants stated that neither counsel nor corporate witnesses will dispute

the feasibility of paying the workers on an hourly basis. If this representation holds up,

the point will be effectively stipulated or at least undisputed, and in that event the

additional probative value of the 2017 reclassification will be minimal and significantly

outweighed by the likelihood that the jury would treat it as an admission of

misclassification in earlier years—and thus inadmissible. If, however, there is waffling

or resistance on this point by defendants' personnel who testify at trial, the Court

reserves the right to revisit the issue of admissibility for an alternative purpose under

Rule 407.

       e.     Defendants filed an additional motion asking to exclude summary charts

that: (a) total submitted and accepted contracts for 62 particular class members and list

complaints made about them; (b) summarize the total earnings of class members



                                             10
 Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 11 of 12 PageID #:4183




across the board; and (c) summarize what became of submitted contracts across the

board. Plaintiffs say that they agree to the first request (item a), see Pls.' Resp. (dkt. no.

243) at 4, so the Court grants it.

       The earnings charts (item b) is irrelevant and inadmissible for the reasons

discussed above under heading 1a. The summary chart regarding submitted contracts

(item c) is relevant, for the reasons discussed above under heading 1b. And it is not

misleading or otherwise unfairly prejudicial. The column for "inactive" contracts,

however, is misleading. As explained, this column represents contracts that actually

were in effect at some point during the class period but later became inactive because,

in most instances, the customer moved or changed providers. Such later developments

have no bearing on whether there were completed contracts (i.e. "sales" that were

"made"), and including a column on the chart that seems to treat them as something

else is misleading. Plaintiffs must remove this column before they may use the exhibit.

2.     Plaintiffs' remaining motion

       Plaintiffs have moved to bar defendants "from introducing evidence that the

Plaintiff class members understood and agreed to be paid commission and not on an

hourly basis." Pls.' Mot. (dkt. 29) at 1. They contend this would mislead the jury to

believe they had waived their rights under the Illinois Minimum Wage Law, rights that

are not legally waivable. Defendants say this do not intend to offer this evidence to

suggest waiver. But they want to introduce the agreements class members signed

when they went to work for Just Energy, as these agreements detailed their job duties

and is relevant to show what they understood those duties to be.

       The Court agrees with defendants that the agreements are relevant and



                                             11
  Case: 1:13-cv-05806 Document #: 247 Filed: 08/04/19 Page 12 of 12 PageID #:4183




admissible for the purposes they identify. The fact that the agreements contain an

undertaking to be paid on a commission basis is insufficient to render the exhibits

misleading or unfairly prejudicial and therefore inadmissible.

         Plaintiffs are entitled to an instruction, however, that will advise the jury that the

fact that the agreements provided for payment on a commission basis is irrelevant and

may not be considered regarding whether the outside salesperson exemption applies.

The Court expects plaintiffs to draft an appropriate instruction, provide it to defendants

for review, and provide a proposal to the Court at the outset of trial so that the Court

may read it to the jury at an appropriate point before, during, and/or at the end of the

trial.

Date: August 4, 2019

                                                     ________________________________
                                                          MATTHEW F. KENNELLY
                                                          United States District Judge




                                                12
